Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed November 29, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “to hold” on line 15 of claim 1 render the claims indefinite because it is unclear how the inclination sensor, without more, is able to hold the door leaf in the static intermediate position.  Recitations such as “the static intermediate position lies within a predefined width of the motor vehicle door” on lines 2-3 of claim 3 render the claims indefinite because it is unclear how the intermediate position of the door can be within a width of the door.  It appears that the intermediate position of the door would be within a width of the door opening.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 10, 11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2006/0232100) in view of Schap (US 4916861).  Kamiya et al. discloses a motor vehicle door 2 for a motor vehicle 1 comprising: 
a motorized drive 14, 15, 16;
a coupling device 17 downstream of the motorized drive for acting on a door leaf of the motor vehicle door 2;
a control unit 24 for the motorized drive and the coupling device, wherein the coupling device movable from a disengaged position in which the door leaf is manually operable without the motorized drive to an engaged position in which the motorized drive is coupled to the door leaf for motorized driving of the door leaf as set forth on lines 12-19 of paragraph 42 and lines 1-4 of paragraph 45; and 
wherein the control unit 24 holds the coupling device 17 in the engaged position when the door leaf is at rest in a static intermediate position (half-open position) between an open position and a closed position of the door leaf and to hold the door leaf in the static intermediate position when the motor vehicle is inclined as set forth on lines 1-5 of paragraph 59 (claim 1);
wherein the coupling device 17 is maintained in the engaged position when the door leaf assumes the static intermediate position when the coupling device 17 is engaged for motorized operation as set forth on lines 1-10 of paragraph 45 (claim 2);
wherein the control unit 24 is provided to disengage the coupling device 17 when the static intermediate position lies within a predefined width of the motor vehicle door 
wherein the control unit 24 is configured to maintain the coupling device 17 in the disengaged position in all intermediate positions of the door leaf when the motor vehicle is on a flat surface, i.e., when the door leaf is manually operated as set forth on lines 1-4 of paragraph 45 (claim 5);
wherein the coupling device 17 is equipped with an electrically operable coupling drive 17, i.e., the electromagnetic clutch (claim 7);
wherein the electrically operable coupling drive 17 is connected to the control unit 24 (claim 8);
wherein the coupling device 17 is mechanically operable, wherein the engaged position corresponds to a positive connection within the coupling device and the disengaged position corresponds to an absence of the positive connection (claim 10);
wherein a position sensor 18 connected to the control unit 24 for direct or indirect detection of a door position of the door leaf as set forth in paragraphs 51 and 52 (claim 11);
further comprising a flexible connector 16 connected between the coupling device and the door leaf (claim 13);
wherein the motorized drive includes an electric motor 14 and downstream gearing (not shown, but comprising the reduction gearing set forth on line 4 of paragraph 42) connected to the electric motor (claim 15);
wherein the control unit 24 is configured to switch the coupling device 17 from the disengaged position to the engaged position in which the coupling device is 
wherein the coupling device 17 is maintained in the engaged position or in the disengaged position without current, wherein current is only used to change between the disengaged position and the engaged position (claim 17);
wherein the motor vehicle door 2 is a sliding door 2 (claim 18);
wherein the coupling device 17 is always in the disengaged position (since the coupling device 17 is only activated when the door leaf is to be moved via the motor) when the motor vehicle door is closed whereby the door leaf is mechanically movable without the motorized drive (claim 19).
Kamiya et al. is silent concerning an inclination sensor.
However, Schap discloses an inclination sensor 34, 38, 40 and a control unit 46, 48 that is configured to act according to signals from the inclination sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kamiya et al. with an inclination sensor, as taught by Schap, to enable the control unit to properly account for the amount the vehicle is angled when on a slope and holding the door in the static intermediate position, i.e., the half-open position.
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. in view of Schap as applied to claims 1-3, 5, 7, 8, 10, 11, 13 and 15-19 above, and further in view of Thiele et al. (US 2017/0268277).  Thiele et al. discloses an emergency operating element 120 to release a door leaf in emergency situations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kamiya et al., as modified above, with an emergency operating element, as taught by Thiele, to enable a user to open the door leaf in an emergency situation.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2006/0232100).  Kamiya et al. discloses a motor vehicle sliding door 2, a control unit 24 adapted to act on a motor drive 14 and on a coupling device 17 downstream of the motor drive 14 with a door leaf connected to the coupling device; the coupling device 17 is maintainable in a disengaged position using the control unit at least when manually moving the door leaf as set forth on lines 1-4 of paragraph 45; and the coupling device is switchable into an engaged position only to move the door leaf at least during power driven movement of the door 2 as set forth on lines 12-19 of paragraph 42.
	Kamiya et al. is silent concerning specific method steps by which the motor vehicle sliding door is operated.
	However, the use of the motor vehicle sliding door as set forth by Kamiya et al. would inherently lead to the method steps set forth in claim 12.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. in view of Schap as applied to claims 1-3, 5, 7, 8, 10, 11, 13 and 15-19 above, and further in view of Ishigaki et al. (US 2013/0333290).  Ishigaki et al. discloses the use of a Bowden cable 10, 11 as flexible connector to connect a drive unit 3 to a door leaf 1.
.

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.
	The applicant argues that Kamiya et al. fails to teach holding the sliding door in an intermediate position when the vehicle is inclined.  This is not found to be persuasive because Kamiya et al. discloses holding the sliding door in a “half-opened position when the vehicle is parked on an inclined road having an inclined angle of, for example, about 15°”.  See paragraph 59.  The applicant’s reliance on paragraph 68 of Kamiya et al. in support of the argument that Kamiya et al. fails to disclose holding the sliding door in an intermediate position when the vehicle is inclined is misplaced.  Paragraph 68 of Kamiya et al. is referring to the situation when the angle of the vehicle exceeds an allowable range.  When the vehicle is angled within the allowable range, Kamiya et al. discloses holding the sliding door in the intermediate position when the vehicle is inclined about 15° as set forth in paragraph 59.
	With respect to the applicant’s arguments concerning claim 3, the examiner respectfully disagrees.  Kamiya et al. discloses that the electromagnetic clutch can be placed in a disengaged state such that the sliding door can be freely opened and closed manually on lines 1-4 of paragraph 45.  Thus, Kamiya et al. discloses that the control .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634